DETAILED ACTION
Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24 recites the limitation “horizonal dimension” in the fourth line of the claim. It appears to be a misspelling of the term “horizontal dimension” and will be interpreted as such for the remainder of this action. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaszuba et al. (US PGPub 2012/0003398, hereinafter Kaszuba) in view of Lu et al. (US PGPub 2014/0231671, hereinafter Lu).
Regarding claim 20, Fig. 7B of Kaszuba discloses a flash lamp (34) (see paragraph [0083]) positioned over the processing surface (50) to provide UV energy to the processing surface (see paragraph [0052]); and 
a reflector cell positioned to cause UV energy emitted from the flash lamp (34) in a direction away from the processing surface (50) (see paragraph [0052]) to be reflected 
a reflector cap (36) positioned above the flash lamp (34) relative to the processing surface (50) (see Fig. 7B), and
a shroud (40) having a first and second planar shroud walls extending downwardly from the reflector cap toward the processing surface, the shroud (40) having a vertical dimension, a longitudinal dimension, and a horizontal dimension, the lamp configured to deliver energy to a defined treatment area, 
wherein the first and second shroud walls have specular mirror surface facing the treatment area
wherein the reflector cell is configured to produce multiple virtual UV illumination sources (see Fig. 7B) corresponding to the flash lamp (34) such that the UV energy delivered to the processing surface (50) is substantially uniform over the treatment area (see paragraphs [0052] and [0067]).
A difference between Kaszuba and the claimed invention is the shroud extending toward a conveyor and defining a treatment area on the conveyor. However, in the same field of endeavor, Lu discloses an ultraviolet curing system that exposes a series of wafers to UV light (see paragraph [0002]). Lu teaches that the UV light path irradiates a conveyor (126) used to move a plurality of wafers through the chamber (see paragraphs [0031-0032]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify the treatment surface of Kaszuba with the conveyor belt system of Lu for the purpose of exposing multiple objects to the uniform energy distribution of the ultraviolet light of Kaszuba.

Regarding claim 22, Kaszuba discloses the flash lamp (34) has a treatment area with a larger than a surface area of the lamp (see Figs. 2 and 7B). While Kaszube does not explicitly disclose the treatment area is at least ten times larger than the surface area of the lamp, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Kazuba by choosing a desired exposure area for the appropriate size and shape of the lamp, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 23, Kaszuba discloses the UV energy in the treatment area is substantially uniform to within 5% (see paragraph [0094]).
Regarding claim 24, Fig. 7B of Kaszuba discloses the reflector cap (36) is an elliptical reflector cap, wherein an ellipse corresponding to the elliptical reflector cap has a first focal point and a second focal point (see Fig. 7B), and a major axis of the ellipse 
Regarding claim 25, Fig. 7B of Kaszuba discloses the reflector cap (36) is an elliptical reflector cap, wherein an ellipse corresponding to the elliptical reflector cap has a first focal point and a second focal point (see Fig. 7B), and a major axis of the ellipse extends between the first and second focal points along the horizontal dimension and perpendicular to the vertical dimension; the ellipse having a first focus, and a second focus below the first focus; wherein the flash lamp (34) is positioned at the first focus; and wherein the shroud has a parabolic shape with a focus co-located with the second focus of the reflector cap.
Regarding claim 26, Fig. 3 of Kaszuba discloses a UV transmissive window (48) positioned between the lamp (34) and the processing surface (50) (see paragraph [0053]). A difference between Kaszuba and the claimed invention is defining a treatment area on the conveyor. However, in the same field of endeavor, Lu discloses an ultraviolet curing system that exposes a series of wafers to UV light (see paragraph [0002]). Lu teaches that the UV light path irradiates a conveyor (126) used to move a plurality of wafers through the chamber (see paragraphs [0031-0032]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify the treatment surface of Kaszuba with the conveyor belt system of Lu for the purpose of exposing multiple objects to the uniform energy distribution of the ultraviolet light of Kaszuba.

Regarding claim 28, Fig. 3 of Kaszuba discloses the first and second panels (36) intersect such that the V-shape is approximately 90 degrees (see Fig. 3).
Regarding claim 29, Fig. 3 of Kaszuba discloses first planar shroud wall extends downwardly from the first planar panel and the second planar shroud wall extends downwardly from the second planar panel, such that the first and second planar panels and the first and second planar shroud walls define a home plate shape in cross-section (see Fig. 3).
Regarding claim 30, Fig. 7B of Kaszuba discloses a flash lamp (34) (see paragraph [0083]) positioned over the processing surface (50) to provide UV energy to the processing surface (see paragraph [0052]); and 
a reflector cell positioned to cause UV energy emitted from the flash lamp (34) in a direction away from the processing surface (50) (see paragraph [0052]) to be reflected toward the processing surface (50), the reflector cell having a vertical dimension measured between the surface and the flash lamp (34), a horizontal dimension along a direction of the processing surface (50) perpendicular to the vertical dimension, and a longitudinal dimension perpendicular to the horizontal dimension in the plane of the processing surface, wherein the horizontal dimension and the longitudinal dimension define a treatment area on the processing surface, the reflector cell including:

a shroud (40) having a first and second shroud walls extending downwardly from the elliptical reflector cell toward the processing surface, the horizontal dimension of the reflector cell corresponding to a distance between the first and second shroud walls; wherein the flash lamp (34) is positioned at a first focus of the first elliptical shape; and wherein the reflector cap and the shroud are configured such that UV energy delivered to the processing surface (50) is substantially uniform over the treatment area (see Fig. 7B).
A difference between Kaszuba and the claimed invention is the shroud extending toward a conveyor and defining a treatment area on the conveyor. However, in the same field of endeavor, Lu discloses an ultraviolet curing system that exposes a series of wafers to UV light (see paragraph [0002]). Lu teaches that the UV light path irradiates a conveyor (126) used to move a plurality of wafers through the chamber (see paragraphs [0031-0032]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify the treatment surface of Kaszuba with the conveyor belt system of Lu for the purpose of exposing multiple objects to the uniform energy distribution of the ultraviolet light of Kaszuba.
Regarding claim 31, Kaszuba teaches the longitudinal dimension of the reflector cell corresponds to a width of a treatment area (see Fig. 7B). A difference between Kaszuba and the claimed invention is defining a treatment area on the conveyor. However, in the same field of endeavor, Lu discloses an ultraviolet curing system that 
Regarding claim 32, Kaszuba discloses the UV energy in the treatment area is substantially uniform to within 5% (see paragraph [0094]).
Regarding claim 33, Fig. 7B of Kaszuba discloses the elliptical reflector cap and the shroud define and enclose a treatment volume, the elliptical reflector cap and the shroud having a reflecting material along their respective interior surfaces facing the treatment area (see paragraph [0052]).
Regarding claim 34, Fig. 7B of Kaszuba discloses the first and second shroud walls have specular mirror surfaces facing the treatment area.
Regarding claim 35, Fig. 3 of Kaszuba discloses a UV transmissive window (48) positioned between the lamp (34) and the processing surface (50) (see paragraph [0053]). A difference between Kaszuba and the claimed invention is defining a treatment area on the conveyor. However, in the same field of endeavor, Lu discloses an ultraviolet curing system that exposes a series of wafers to UV light (see paragraph [0002]). Lu teaches that the UV light path irradiates a conveyor (126) used to move a plurality of wafers through the chamber (see paragraphs [0031-0032]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify the treatment surface of Kaszuba with the conveyor belt system of Lu for 
Regarding claim 36, Kaszuba discloses the elliptical reflector cap includes a second elliptical shape with a major axis along the horizontal dimension, the second elliptical shape having a first focus co-located with the first focus of the first elliptical shape, and a second focus of the second elliptical shape being spaced from the first focus and from a second focus of the first elliptical shape along the horizontal dimension (see Fig. 3).
Regarding claim 37, Fig. 3 of Kaszuba discloses the second elliptical shape comprises at least one section of one or more ellipses.
Regarding claim 38, Fig. 7B of Kaszuba discloses the reflector cap (36) is an elliptical reflector cap, wherein an ellipse corresponding to the elliptical reflector cap has a first focal point and a second focal point (see Fig. 7B), the ellipse having a first focus, and a second focus below the first focus; wherein the flash lamp (34) is positioned at the first focus; and wherein the shroud has a parabolic shape with a focus co-located with the second focus of the reflector cap.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 20-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,865,959, hereinafter ‘959. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20 and 30 of the instant application and claims 1, 10, and 19 of ‘959 all recite the limitations of a lamp positioned over the processing surface to provide UV energy to the processing surface; and a reflector cell positioned to cause UV energy emitted from the lamp in a direction away from the processing surface to be reflected toward the processing surface, the reflector cell including: a reflector cap positioned above the lamp, and a shroud extending downwardly from the reflector cap toward the conveyor, the shroud having a vertical dimension, a longitudinal dimension, and a horizontal dimension along the direction of the conveyor, the horizontal dimension and the longitudinal dimension defining a treatment area on the conveyor, the lamp configured to deliver energy to the treatment area, wherein the reflector cap and the shroud are configured such that the delivered energy to the processing surface is substantially uniform over the treatment area.
The various dependent claims are merely obvious variants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Hanway Chang
January 3, 2022
/HC/           Examiner, Art Unit 2881                                                                                                                                                                                             
/NICOLE M IPPOLITO/           Primary Examiner, Art Unit 2881